Citation Nr: 0006030	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  95-24 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  


FINDINGS OF FACT

1.  In May 1990, the Board denied service connection for a 
back disorder on the basis that the evidence received since 
the prior Board denials in March 1978 and March 1983, did not 
establish a new factual basis showing that a back disorder 
was of service origin.  

2.  The evidence associated with the claims file subsequent 
to the May 1990 Board denial includes opinions offered by a 
VA examiner, A. M., M.D., a private physician, Nelson Colon, 
M.D., and the VA examiner in December 1998, bears directly 
and substantially upon the subject matter now under 
consideration (i.e., whether the appellant currently has a 
chronic low back disorder of service origin) and, when 
considered alone or together with all of the evidence, both 
old and new, has significant effect upon the facts previously 
considered.  


CONCLUSIONS OF LAW

1.  The May 1990 Board decision, denying service connection 
for a back disorder is final.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104(a) (West 1991); 38 C.F.R. § 20.1100 (1999).  

2.  The evidence received since the Board's May 1990 decision 
is new and material, and the claim for service connection for 
a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


New and Material Evidence

The claim for service connection for a back disorder was 
originally denied by the Board in a decision dated in March 
1978.  That decision was predicated on findings that while 
the veteran was shown to have sustained a back injury during 
service, no back disorder was noted upon separation from 
service.  Therefore, his inservice back strain was determined 
to have been acute and subsided without residual disability.  
Thereafter, the Board entered separate decisions dated in 
March 1983 and May 1990 which determined that the evidence 
received since the prior Board denial did not establish a new 
factual basis for allowing the claim for service connection 
for a back disorder.  

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108.  Except as provided by 
38 U.S.C.A. § 5108, when the Board disallows a claim, it may 
not thereafter be reopened and allowed, and no claim based on 
the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  When a claimant seeks to reopen a 
claim after an appellate decision and submits evidence in 
support of that claim, a determination must be made as to 
whether this evidence is new and material and, if it is 
whether it provides a new factual basis for allowing the 
claim.  38 C.F.R. § 20.1105; see also 38 U.S.C.A. §§ 5108, 
7104.  Therefore, once a BVA decision becomes final under 
section 7104(b), "the Board does not have the jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

"New and material evidence" is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a claim.  38 C.F.R. 
§ 3.156(a) (1999).  

With regard to petitions to reopen previously and finally 
disallowed claim, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine if the evidence submitted by the 
claimant is new and material.  Id.  Second, if the Board 
determines that the claimant has produced new and material 
evidence, it must reopen the claim and evaluate the merits of 
the claim in light of all of the evidence, both old and new.  
Manio, supra.  

The United States Court of Appeals for the Federal Circuit 
has entered a decision in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) concerning the definition of the term "new and 
material evidence" found in 38 U.S.C.A. § 5108 (West 1991).  
In that determination, the Court of Appeals for the Federal 
Circuit held that the United States Court of Appeals for 
Veterans Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 
171 (1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation." Hodge, 155 F.3d at 1364.  
The Court of Appeals for the Federal Circuit further held 
that the Court's "legal analysis may impose a higher burden 
on the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" Id. at 1363, and 
remanded the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363.

Subsequent to Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

In Winters v. West, 12 Vet. App. 203 (1999), the Court held 
that even assuming the Board had committed error in refusing 
to reopen a claim by application of the now invalid Colvin 
test of materiality, such error would not be prejudicial if 
it is clear on the record that claim would not be well 
grounded.  In Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999), the Court further concluded that a determination as 
to whether evidence is new is separate from a determination 
as to whether the evidence is material.  If the Board 
determines that the evidence is not new, that should end the 
Board's analysis as to whether the evidence is "new and 
material."  Accordingly, if the evidence is not new, it is 
not necessary to go on and determine whether it is material, 
and thus any error arising from the application of the now 
invalid Colvin test of materiality would be harmless and a 
remand for readjudication consistent with Hodge would not be 
warranted. 

The Court has further held that in determining if the veteran 
has presented new and material evidence, the Board must 
consider the evidence submitted since the most recent 
decision on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Hence to determine if new and material evidence has 
been submitted, the Board must consider the evidence received 
with regard to the issue of entitlement to service connection 
for a back disorder since the May 1990 decision.  

Considering first the issue of whether the veteran has 
submitted new and material evidence with regard to the issue 
of entitlement to service connection for a back disorder, the 
Board notes that the veteran submitted duplicate copies of 
medical treatment he received in service and subsequent to 
discharge for a back disorder.  As these records were of 
record at the time of the Board decisions in 1978 and 1983, 
by definition, they may not be considered new.  

Not previously considered by the Board were reports of 
treatment at a VA facility in 1991 and 1992.  The veteran was 
hospitalized from August 26, 1991, to September 9, 1991, for 
psychiatric complaints and back pain.  Following treatment 
that included therapy, he was able to return to work.  In 
March 1992, he complained of low back pain for the past 23 
years.  It was noted that the veteran had degenerative joint 
disease (DJD) of the back and left L5 radiculopathy and a 
herniated nucleus pulposus.  Additional VA records include a 
computerized tomography (CT) scan from July 1993 which showed 
bulging of the disc at L3-L4; osteophytes at L4-L5 on the 
right side; vacuum phenomenon at L5-S1; and intervertebral 
foramen obliteration at L4-L5 and L5-S1.  Magnetic resonance 
imaging (MRI) of the lumbar spine from July 1993 was 
interpreted as showing DJD and narrowing the intervertebral 
disc spaces at the level of L3-4, L4-5, and L5-S1 without 
thecal sac deformity.  

VA examination in September 1993 resulted in diagnoses of 
degenerative disc spaces with disease at L3 to L5 with narrow 
disc spaces, and radiculopathy - nerve root irritation.  

Added to the record in 1994 were statements by a fellow 
serviceman and the veteran's daughter.  The serviceman 
asserted that he recalled that the veteran injured his back 
during service.  While he was treated during service for his 
back complaints, no X-rays were taken.  The veteran's 
daughter noted that her father's condition had continuously 
deteriorated over the years.  

At a May 1995 hearing, the veteran and his daughter testified 
in support of his claim.  The veteran contended that he hurt 
his back in service while removing wall lockers and was 
placed on light duty.  A private physician saw him in 1971 
and again in 1987.  He said that he worked in the post office 
for 22 years, but had poor attendance due to physical 
problems.  He did not realize until 1977 that he could apply 
for benefits.  He reported treatment by VA beginning in 1987.  
The veteran's daughter recalled that her father had a bad 
back in the early 1970s.  Also submitted at the hearing was a 
duplicate of the fellow serviceman's statement as summarized 
above.  

In an August 1995 VA examination report, it was noted that 
the veteran had been seen since 1988 for lower back pain 
which radiated to both buttocks and the right leg.  It was 
noted that he gave a history of having initially hurt his 
back in 1968 and having had episodes of lower back pain off 
and on since 1970.  Testing from 1990 to the date of this 
report showed DJD, spur formation, disc bulging at L3, 4 and 
L4, 5, and narrowing of various neural foramina.  

In an August 1995 statement, a private chiropractor, Serafin 
Izquierdo, D.C., noted that the current diagnoses were 
sciatic neuritis and lumbosacral strain, sprain.  

In a September 1995 statement, Nicholas Walsh, M.D., a 
psychiatrist, indicated that the veteran had many psychiatric 
problems that he attributed to his "complicating physical 
illness and the long, harrowing challenge for him to receive 
appropriate benefits."  

A statement by a VA physician, A. M., M.D., from August 1995 
related a history of the veteran being treated since October 
1988 to that date.  Additional VA and private records through 
1995 showed continued treatment for back problems, as well as 
other ailments.  

In a January 1997 statement, Dr. M. stated that spine disease 
and arthritis were most often the result of the accumulation 
of previous, repetitive, smaller injuries, and he opined that 
a connection of partial cause-effect could be made between 
the appellant's initial injury sustained while in service and 
his present condition.  

In a February 1997 statement, Nelson Colon, M.D., opined that 
there was a causal relationship between the inservice 
accident and the appellant's present impairment and 
disability.  

Upon VA examination in December 1998, the veteran's medical 
history was noted to include an inservice back injury and a 
postservice work injury in 1974.  While an X-ray in 1982 was 
interpreted as normal, he ultimately developed severe low 
back pain with radiation to the central lower extremities in 
1987.  It was also noted that previous X-rays in 1977 had 
shown mild disc narrowing at L5, S1 and mild rotator 
scoliosis.  He had received physiotherapy from 1987 to the 
present time.  It was also noted that his condition was 
diagnosed as chronic fibromyalgia pain syndrome.  The 
examiner indicated that he reviewed lumbar spine CT scans in 
1987, 1995, and a MRI in 1993.  X-rays from December 1998 
showed advance degenerative disc disease (DDD) with marked 
narrowing of disc space at last 3 lumbar vertebrae.  There 
was also impingement of the intervertebral foramina 
bilaterally at L3-4.  The examiner's final diagnoses included 
chronic low back pain, lumbar strain, recurrence of lumbar 
strain, chronic and severe DDD, L-3 to S-1 and degenerative 
changes at intervertebral foramina, and chronic fibromyalgia 
pain syndrome.  

The examiner noted that he reviewed the claims folder and all 
medical opinions of record.  The examiner cited Dr. M.'s and 
Dr. Colon's opinions specifically.  It was this examiner's 
opinion that there was no causal relationship between the 
veteran's current low back disability and inservice back 
injury.  The examiner added that postservice injury to the 
back at the post office in 1974 had not been mentioned by 
Drs. M. and Colon.  At present, the veteran showed extreme 
pain in the low back that could not be supported by clinical 
findings.  The apparent sensory deficit demonstrated on the 
examination of the left lower extremity was not consistent 
with peripheral neuropathy or lumbosacral plexopathy.  There 
was no muscle weakness or atrophy in the lower extremities, 
but he did show multiple trigger points in the paraspinal 
area, scapula region, buttocks, hips, knees, and ankles 
bilaterally, with associated other symptoms such as fatigue, 
headaches, loss of concentration, sleep disturbance, and 
depression which was compatible with fibromyositis.  It was 
noted that the veteran had been treated in the rehabilitation 
department from 1989 until recently with the diagnosis of 
chronic fibromyositis.  The physician stated that there was 
no documentation "in the literature" that the etiology of 
chronic fibromyalgia pain syndrome was due to either single 
or repeated episodes of trauma.  He added that it was a fact 
that the majority of patients with chronic low back pain with 
multiple trigger points had a history of mild trauma, 
however, it was not a causal relationship.  In conclusion, 
the examiner opined that it was not likely that the veteran's 
current back condition, fibromyalgia, was the result of a 
lumbosacral strain suffered in service.  

At a November 1999 personal hearing, the veteran and his 
daughter reiterated their contention that the veteran's 
current back problems were the result of an inservice back 
injury.  It was also asserted that the December 1998 VA 
examination was inadequate.  It was argued that the opinions 
in favor of the veteran's claim were provided by specialists 
whose opinions should be viewed as more probative.  

The Board has reviewed the above summarized evidence 
submitted since the May 1990 decision and has determined that 
some of this additional evidence is both "new" and 
"material."  As pointed out earlier, however, duplicates 
copies of medical treatment the appellant received in service 
and subsequent to discharge for a back disorder, by 
definition, are not considered new.  

Turning to the evidence which had not been previously 
submitted, the Board concludes that much of this evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  For example, records 
reflecting continuing postservice back treatment from 1991 to 
the present day are not considered so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  In this regard, the Board notes that this 
evidence relates to treatment of the veteran's back disorder 
and does not discuss the etiology of the back disorder, 
particularly as to whether the back problems originated in 
service.  As such, these records are merely cumulative and 
redundant, and have no significant effect upon the facts 
previously considered.  As a consequence, they are not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provide no basis to reopen the veteran's claim of entitlement 
to service connection for a back disorder.  See 38 U.S.C.A. 
§ 5108 (West 1991).  

Lay statements as to inservice back problems and continuity 
of symptoms ever since as provided by a fellow serviceman and 
his daughter are noted.  While they and the veteran's 
assertions are competent to provide an account of the events 
and symptoms experienced during service and thereafter, these 
individual are not shown to be qualified to offer evidence 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As previously stated, "new and material" evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a claim.  38 C.F.R. 
§ 3.156.  The Board finds that there has been evidence 
submitted since May 1990 that does bear directly and 
substantially on the issue of whether the appellant current 
has a back disorder of service origin.  For example, the 
physician's statements of record that offer opinions on the 
etiology of the veteran's current back problems are deemed to 
be new and material evidence.  It is the Board's conclusion 
that the opinions offered by Drs. M. and Colon represent new 
and material evidence to reopen the claim for service 
connection for a chronic back disorder.  

Well Grounded Claim

Having found that the appellant has submitted "new and 
material evidence," the threshold question that must be 
resolved with regard to a claim is whether the veteran has 
presented evidence that the claim is well grounded.  Under 
the law, it is the obligation of the person applying for 
benefits to come forward with a well-grounded claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  
Espiritu, supra.  The Court has further held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Grottveit, 
5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  
In the case of DJD, service incurrence may be presumed if the 
disease is manifested to a compensable degree within one year 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

In this case, there is evidence of current back disability, 
of back injury in service and of competent medical opinions 
linking the current back disability to service.  Accordingly, 
all three elements of a well-grounded claim are satisfied 
with competent evidence and the claim is well grounded.


ORDER

New and material evidence has been submitted and the claim 
for service connection for a back disorder is reopened.  


Remand

Before addressing the merits of the claim, the Board must 
first determine whether it would be prejudicial for the Board 
to address the claim on the merits in light of the procedural 
development by the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

In this case, the diagnosed current back disorders include 
arthritis (degenerative joint disease).  Unfortunately, the 
Board can not locate in the statements of the case of April 
1993 and May 1995, or the supplemental statements of the case 
of April 1996 or May 1999, the provisions of the law and 
regulations governing the presumptive provisions of the law 
concerning arthritis (degenerative joint disease).  Also the 
RO appears to have provided the regulatory provisions, but 
not the statutory provisions governing service connection on 
the basis of incurrence or aggravation.  Accordingly, the 
case must be returned to the RO to correct this procedural 
defect.

In addition to this requirement, the Board notes that in 
November 1999, the claimant submitted additional evidence.  
He waived consideration by the RO.  This evidence includes a 
June 1999 report from T. D., M.D., containing an opinion that 
a current back disability is related to service.  The 
additional evidence also includes a photocopy of POU Form 
1997 (April 1969 Edition) reflecting entries dated between 
October 1970 and apparently May 1977.  The entries from 
October 1970 to September 1973 run in sequence.  The date 
stamp for what appears to be May 1977 actually appears above 
the entry for October 1970.  There are notations on the form 
that appear across from the May 1977 entry that read "Walks 
[with] cane, Back Pain (Claims from armed service Vet. Hosp 
1968)."  There is also a notation of what appears as an 
editing "carrot" and connecting lines apparently intended 
to show this entry is associated with the October 1970 entry.  
The rest of the entry across from the October 1970 entry 
bears no relationship to the reference to a back disability.  
The editing "carrot" and lines may possibly also show the 
notation appearing directly across from the May 1977 date 
stamp of "* occasional extra systole" were intended to be 
associated with the October 1970 entry.  There is an 
additional notation marked over the pre-printed headings on 
the form where the block for "vet" appears.  This notation 
is "Army 1968 discharge 1970 (circled)" with a line 
connecting this notation to the words "Back pain" in the 
notation described above.  There is also within the headings 
in this area what appears to be evidence of "whiting out."  
The ink and style of the writing for the insertions appear on 
their face to not match the October 1970 entry.  Insofar as 
there appears to be an entry referring to VA hospital 
treatment in 1968, the veteran's original claim in 1977 made 
no reference to VA care and his testimony in May 1995 was 
that his first VA treatment was in 1987.  It is obvious that 
the original or a better copy of this document may assist in 
both the interpretation of the document and possibly in 
ascertaining its authenticity.

Accordingly, the Board finds that further development is 
required with respect to these matters in order to comply 
with the duty to assist:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.   The RO should take appropriate action to 
obtain from the veteran's former employer the 
original, or a certified copy of, the 
document from which the photocopy was made 
that was submitted in November 1999 of the 
POU Form 1997 (April 1969 Edition) reflecting 
entries dated between October 1970 and 
apparently May 1977.  The veteran should 
provide any necessary assistance in obtaining 
these documents.  If the original or a 
certified copy of the document can not be 
obtained from the employer, the RO should 
take necessary action to obtain the original 
document in the veteran's possession.  In 
that event, the veteran, of course, must be 
left with a copy of the document.  The Board 
must point out that the Court has held that 
while the duty to assist is neither optional 
nor discretionary (See Littke v. Derwinski, 
1 Vet. App. 90, 92 (1991)), the duty is not 
always a one-way street; nor is it a "blind 
alley." Olson v. Principi, 3 Vet. App. 480, 
483 (1992).   "The VA's 'duty' is just what 
it states, a duty to assist, not a duty to 
prove a claim with the veteran only in a 
passive role."  Gober v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (citations omitted).  In 
this case, it is particularly important that 
the claimant cooperate in providing any 
necessary release in order for VA to obtain 
the necessary records.   Failure to cooperate 
may have adverse consequences.

3.   The veteran should be requested to 
provide a statement concerning the date and 
place of the reported 1968 treatment at a VA 
hospital apparently reflected on the 
photocopy submitted in November 1999 of the 
POU Form 1997 (April 1969 Edition) reflecting 
entries dated between October 1970 and 
apparently May 1977.  The RO should then 
review the statement and, if the veteran 
affirms such care was provided, determine 
whether a request has been made to the VA 
facility to obtain the records of such 
reported treatment.

4.  The RO, with any necessary assistance of 
the veteran, should request that Dr. Cestero 
provide copies of his original treatment 
records, including specifically those dated 
between March and April 1971, including any 
X-ray films.   

5.   Following the above development, if 
additional medical records are obtained, the 
RO should refer them back to the VA physician 
who provided the opinion in 1998.  That 
physician should be requested to indicate 
whether the additional records would warrant 
any change in his opinion.  If that physician 
is no longer available, and additional 
medical records have been obtained, then the 
RO should take appropriate action to obtain 
an opinion from another suitably qualified 
physician.  If that physician believes an 
examination of the claimant is required to 
formulate an opinion, appropriate action 
should be taken to obtain the examination.  
It is essential that the veteran cooperates 
in this development action, and a failure to 
cooperate may have adverse consequences.

6.  Following the above, the RO should assure 
that all of the development actions have been 
completed to the extent feasible.  
Thereafter, the RO should readjudicate the 
claim.  If the determination remains adverse, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case that contains all pertinent law and 
regulations, including specifically the 
statutory and regulatory provisions governing 
incurrence and aggravation and those that 
pertain to presumptive service connection for 
arthritis (degenerative joint disease).

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

